Citation Nr: 0501679	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  97-10 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include depression or other nervous disorder.  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel








INTRODUCTION

The veteran served on active duty from November 16, 1967 to 
February 13, 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 RO rating decision which 
denied the benefit sought on appeal.  In July 2003, the Board 
remanded the case to the RO for further development.  

In an August 27, 2004 decision, the Board denied service 
connection for an acquired psychiatric disorder to include 
depression or other nervous disorder.  However, the Board has 
since vacated the August 27, 2004 decision as to this issue 
(see companion board vacate decision being issued 
simultaneously with the present remand), and the Board will 
be addressing this issue on a de novo basis.  


REMAND

The veteran claims he is entitled to service connection for 
an acquired psychiatric disorder to include depression or 
other nervous disorder.  Since this issue was last reviewed 
by the RO, additional VA treatment records have been 
obtained.  As a matter of due process, the RO must initially 
review the additional evidence, and if the claim continues to 
be denied, the RO must provide a supplemental statement of 
the case.  See 38 C.F.R. § 19.31; Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed.Cir. 
2003).  Moreover, as part of the duty to assist the veteran 
with his claim, any additional VA treatment records should be 
secured.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In view of the foregoing, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC., 
for the following:  

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (to specifically 
include VA or private medical evidence).  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession (that he has not already 
submitted), and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for an acquired 
psychiatric disorder to include 
depression or other nervous disorder.  
The RO should take into account all 
evidence received since the last 
supplemental statement of the case.  If 
the claim is denied, the RO should 
provide the veteran with a supplemental 
statement of the case, and give him an 
opportunity to respond, before the case 
is returned to the Board.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




